SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

207
CA 16-01209
PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND SCUDDER, JJ.


MICHAEL J. JONES, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

MAUREEN E. TORPEY, KATHRYN F. TORPEY,
DEFENDANTS-APPELLANTS,
CANEISHA N. DOSS AND LARRY D. DOSS,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 1.)


LAW OFFICES OF VICTOR M. WRIGHT, ORCHARD PARK (RACHEL EMMINGER OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

DOLCE PANEPINTO, P.C., BUFFALO (JONATHAN M. GORSKI OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.

LAW OFFICE OF DANIEL R. ARCHILLA, BUFFALO (LAUREN M. YANNUZZI OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), entered January 14, 2016. The order, among other
things, granted plaintiff’s motion for partial summary judgment.

      It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Loafin’ Tree Rest. v Pardi [appeal No. 1], 162 AD2d
985).




Entered:    February 3, 2017                    Frances E. Cafarell
                                                Clerk of the Court